       Case 1:17-cv-01255-MV-KRS Document 10 Filed 01/22/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff/Respondent,

v.                                                             Nos.    1:99-cr-00571-MV-KRS-1
                                                                       1:17-cv-01255-MV-KRS


KEITH HOPSKIN,

               Defendant/Movant.

                     ORDER ADOPTING PROPOSED FINDINGS AND
                          RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on Magistrate Judge Kevin R. Sweazea’s

proposed findings and recommended disposition (“PFRD”). (Doc. 72). In the PFRD, the

magistrate judge recommended that Hopskin’s motion for relief under 28 U.S.C. § 2255 be

denied as to his first ground for relief regarding his attorney’s alleged ineffectiveness for failing

to raise a jurisdictional challenge. The magistrate judge further recommended that Hopskin be

appointed counsel and a hearing be held on his second claim for relief that Hopskin instructed his

attorney to file an appeal. The parties were notified that objections were due within fourteen

days of service of the PFRD and that if no objections were filed, no appellate review would be

allowed. To date, no objections have been filed.

       IT IS THEREFORE ORDERED that:

       1. The PFRD is adopted;
Case 1:17-cv-01255-MV-KRS Document 10 Filed 01/22/21 Page 2 of 2




2. Hopskin’s motion for relief under 28 U.S.C. § 2255 is denied as to Hopskin’s

   contention that his attorney was ineffective for failing to raise a jurisdictional

   challenge; and

3. The magistrate judge appoint counsel for Hopskin and conduct an evidentiary hearing

   in accordance with the Court’s order of reference as to Hopskin’s claim that his

   attorney was ineffective for having not filed an appeal after Hopskin allegedly

   instructed him to do so.



                                      ____________________________________
                                      UNITED STATES DISTRICT JUDGE
